Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to communication filed on April 08, 2022.
3.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 04/08/2022, claims 1-20 are allowed.
				Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner statement of reason for allowance:
	The closest prior art found for this application is Conley et al (US 2006/0020745 A1) which describes a techniques for managing data in a non-volatile memory system, a controller can use information relating to a host's file system, which is stored by the host on non-volatile memory, to determine if one or more clusters are currently allocated, the controller may directly use the information normally written by the host in a File Allocation Table (FAT) to determine whether one or more previously allocated clusters have been deallocated.
	The next closet prior art found for this application is Salters Michiel et al (US 20120173595 A1) which describes a method relating to mass data storage devices which comprises a first file system of a first type, at least one file stored in the first file system comprises a second file system of a second, different type; and a file system control means for controlling file system operations on the file systems. The first file system comprise a FAT-based file system and the second file system may comprise a journaled, Ext-based file system.
	The next closest prior art found for this application is Itoh (US 7,856,452 B2) which describes a techniques of writing data efficiently on a storage medium and thereby playback a content continuously. Specifically, the file allocation table (FAT) of a storage medium is supposed to be read on a partial FAT basis and data is written by a preferred method for that reading method.
	Any individual or combination of any of these prior art does not explicitly teach or suggest the claimed invention of controlling a controller to write data to the storage device according to the directory entry and the FAT, 10wherein entries in the FAT correspond to respective predetermined clusters in the storage device and wherein each entry in the FAT remains unchanged after new data is written to the respective predetermined clusters in the storage device in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1 and 11.               
The dependent claims 2-10 depending on independent claim 1, and dependent claims 12-20 depending on independent claim 11 are also distinct from the prior art for the same reasons.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167